        Case 1:20-cv-00503-BRB-CG Document 40 Filed 03/22/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

GARY ALAN SHOUPE,

               Plaintiff,

v.                                                              No. CV 20-503 BRB/CG

UNITED STATES OF AMERICA,

               Defendant.

ORDER GRANTING MOTION TO REOPEN AND EXTEND DISCOVERY DEADLINES

        THIS MATTER is before the Court on the parties’ Joint Motion to Reopen and

Extend Discovery (the “Motion”), (Doc. 37), filed March 22, 2021. In the Motion, the

parties explain that despite “work[ing] cooperatively and diligently to complete written

discovery and depose witnesses[,]” four witnesses remain to be deposed. Id. at 2. As a

result, the parties request to reopen discovery, which closed on March 1, 2021, and to

extend the dates and deadlines previously set by the Court. Id. at 4; see also (Doc. 17);

(Doc. 28). The Court, having reviewed the Motion and noting it is filed jointly, finds the

Motion is well-taken and shall be GRANTED.

        IT IS THEREFORE ORDERED that discovery shall reopen and the Court’s Order

Setting Pretrial Deadlines and Briefing Schedule, (Doc. 17), and Order Granting

Unopposed Motion to Extend Deadlines, (Doc. 28), shall be modified as follows:

     1. Discovery shall close on June 30, 2021.

     2. Motions related to discovery shall be filed by July 7, 2021;

     3. Pretrial motions other than discovery motions (including motions which may

        require a Daubert hearing) shall be filed by July 15, 2021;

     4. Plaintiff’s Pretrial Order due to Defendant by July 30, 2021;
   Case 1:20-cv-00503-BRB-CG Document 40 Filed 03/22/21 Page 2 of 2




5. Defendants consolidated final Pretrial Order due to the Court by August 7, 2021.

   IT IS SO ORDERED.




                              THE HONORABLE CARMEN E. GARZA
                              CHIEF UNITED STATES MAGISTRATE JUDGE




                                       2
